          Case 1:20-cv-08607-JMF Document 47 Filed 02/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          2/18/2021
RAFAEL GUERRERO MARIN, individually
and on behalf of all others similarly situated,
                                                    20-CV-8607 (JMF) (BCM)
               Plaintiff,
       -against-                                    ORDER
NELSON SERVICES SYSTEMS, INC., et
al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed plaintiff's confidential settlement letter submitted in

advance of the settlement conference currently scheduled for Monday, February 22, 2021. The

Court reminds the parties that the "purpose of a Court-facilitated settlement conference is to

settle the case – not merely to begin a settlement dialogue," and that the Court "normally holds

only settlement conference per case." Order Scheduling Settlement Conference (Scheduling

Order) (Dkt. No. 45) ¶ 2. Accordingly, the Court directed the parties to "conduct at least one

good-faith settlement discussion, in person or by telephone, and convey at least one good-faith

demand or offer," prior to submitting their confidential settlement letters and serving their

acknowledgment forms, as required in ¶ 4 of the Scheduling Order. Id.

       It appears that defendants failed to conduct a good-faith settlement discussion and convey

a good-faith demand or offer, as required by ¶ 2 of the Scheduling Order. Further, although

defendants submitted an acknowledgment form in advance of the conference, they failed to

submit a confidential settlement letter, as required by ¶ 4 of the Scheduling Order.

       It is hereby ORDERED that defendants' counsel shall promptly initiate a good faith

settlement discussion, in person or by telephone, during which defendants shall respond to

plaintiff's previously conveyed settlement demand in good faith. It is further ORDERED that
         Case 1:20-cv-08607-JMF Document 47 Filed 02/18/21 Page 2 of 2




defendants shall submit their confidential settlement letter no later than Friday, February 19,

2021 at 2:00 p.m., confirming that they have conducted the required discussion, informing the

Court of their response to plaintiff's pending settlement demand, and containing all of the other

information required by ¶ 4 the Scheduling Order. The letter is to be submitted via email to

Chambers_NYSDMoses@nysd.uscourts.gov. Defendants' counsel shall also submit (and serve

on plaintiff) an updated attendance form on behalf of both corporate defendants and the

individual defendant.

       If the requested documents are not received by 2:00 p.m. on February 19, 2021, the

Court will adjourn the scheduled settlement conference.

Dated: New York, New York
       February 18, 2021

                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               2
